                Case 6:20-cv-00850 Document 1 Filed 09/17/20 Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION


 Honeyman Cipher Solutions LLC,                                  Case No. 6:20-cv-850
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Costco Wholesale Corporation,

           Defendant.


                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Honeyman Cipher Solutions LLC (“Plaintiff”), through its attorneys, complains

of Costco Wholesale Corporation (“Defendant”), and alleges the following:

                                                PARTIES

       1.         Plaintiff Honeyman Cipher Solutions LLC is a corporation organized and existing

under the laws of Delaware that maintains its principal place of business at 675 Town Square

Blvd., Suite 200, Garland, TX 75040.

       2.         Defendant Costco Wholesale Corporation is a corporation organized and existing

under the laws of Delaware that maintains an established place of business at 10401 Research

Blvd, Austin TX 78759.

                                             JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
                 Case 6:20-cv-00850 Document 1 Filed 09/17/20 Page 2 of 5




        5.        This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District. As described below, Defendant has

committed acts of patent infringement giving rise to this action within this District.

                                                  VENUE

        6.        Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and has an established place of business in

this District.

                                             PATENT-IN-SUIT

        7.        Plaintiff is the assignee of all right, title and interest in United States Patent No.

5,991,399 (the “Patent-in-Suit”); including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patent-in-Suit.

Accordingly, Plaintiff possesses the exclusive right and standing to prosecute the present action

for infringement of the Patent-in-Suit by Defendant.

                                            THE ’399 PATENT

         8.        The ’399 Patent is entitled “Method for securely distributing a conditional use

 private key to a trusted entity on a remote system,” and issued 11/23/1999. The application

 leading to the ’399 Patent was filed on 12/18/1997. A true and correct copy of the ’399 Patent is

 attached hereto as Exhibit 1 and incorporated herein by reference.

         9.        The ’399 Patent is valid and enforceable.

                            COUNT 1: INFRINGEMENT OF THE ’399 PATENT

         10.       Plaintiff incorporates the above paragraphs herein by reference.

         11.       Direct Infringement. Defendant has been and continues to directly infringe

 one or more claims of the ’399 Patent in at least this District by making, using, offering to sell,




                                                     2
               Case 6:20-cv-00850 Document 1 Filed 09/17/20 Page 3 of 5




 selling and/or importing, without limitation, at least the Defendant products identified in the

 charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

 infringe at least the exemplary claims of the ’399 Patent also identified in the charts

 incorporated into this Count below (the “Exemplary ’399 Patent Claims”) literally or by the

 doctrine of equivalents. On information and belief, numerous other devices that infringe the

 claims of the ’399 Patent have been made, used, sold, imported, and offered for sale by

 Defendant and/or its customers.

         12.      Defendant also has and continues to directly infringe, literally or under the

 doctrine of equivalents, the Exemplary ’399 Patent Claims, by having its employees internally

 test and use these Exemplary Products.

         13.      Exhibit 2 includes charts comparing the Exemplary ’399 Patent Claims to the

 Exemplary Defendant Products. As set forth in these charts, the Exemplary Defendant

 Products practice the technology claimed by the ’399 Patent. Accordingly, the Exemplary

 Defendant Products incorporated in these charts satisfy all elements of the Exemplary ’399

 Patent Claims.

         14.      Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 2.

         15.      Plaintiff is entitled to recover damages adequate to compensate for Defendants

 infringement.

                                            JURY DEMAND

        16.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

requests a trial by jury on all issues so triable.

                                         PRAYER FOR RELIEF




                                                     3
             Case 6:20-cv-00850 Document 1 Filed 09/17/20 Page 4 of 5




WHEREFORE, Plaintiff respectfully requests the following relief:

      A.      A judgment that the ’399 Patent is valid and enforceable

      B.      A judgment that Defendant has infringed directly one or more claims of the ’399

              Patent;

      C.      An accounting of all damages not presented at trial;

      D.      A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

              for Defendants past infringement with respect to the ’399 Patent.

      E.      And, if necessary, to adequately compensate Plaintiff for Defendants infringement,

              an accounting:

             i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                  and that Plaintiff be awarded its reasonable attorneys fees against Defendant

                  that it incurs in prosecuting this action;

            ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                  action; and

           iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                  deems just and proper.




 Dated: September 17, 2020           Respectfully submitted,


                                     /s/ Isaac Rabicoff
                                     Isaac Rabicoff
                                     Rabicoff Law LLC
                                     73 W Monroe St
                                     Chicago, IL 60603
                                     (773) 669-4590
                                     isaac@rabilaw.com



                                                  4
Case 6:20-cv-00850 Document 1 Filed 09/17/20 Page 5 of 5




                 Counsel for Plaintiff
                 Honeyman Cipher Solutions LLC




                           5
